
	

113 S926 IS: National Guard Youth Education Act of 2013
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 926
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 32, United States Code, to include the
		  National Guard Educational Foundation among the youth and charitable
		  organizations eligible for National Guard assistance, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Guard Youth Education Act
			 of 2013.
		2.FindingCongress finds that it is imperative for
			 recruitment and retention for the National Guard, and for the defense and
			 protection of the United States, that our youth understand the historical role
			 of the National Guard in defending the United States and protecting our
			 communities.
		3.Inclusion of
			 National Guard Educational Foundation among youth and charitable organizations
			 eligible for National Guard assistanceSection 508(d) of title 32, United States
			 Code, is amended—
			(1)by redesignating
			 paragraph (14) as paragraph (15); and
			(2)by inserting
			 after paragraph (13) the following new paragraph (14):
				
					(14)The National
				Guard Educational
				Foundation.
					.
			
